UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1734


PHILLIP WARD; DEIRDRE WARD,

                    Plaintiffs - Appellants,

             v.

BRANCH BANKING AND TRUST; THE FISHER LAW GROUP, PLLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Ellen L. Hollander, District Judge. (8:13-cv-01968-ELH)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip and Deirdre Ward, Appellants Pro Se. Brian L. Moffet, Zachary Saul Schultz,
MILES & STOCKBRIDGE, PC, Baltimore, Maryland; Scott R. Robinson, BROCK &
SCOTT, PLLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip and Deirdre Ward appeal the district court’s order denying their Fed. R. Civ.

P. 60(b) motion for relief from judgment. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ward v. Branch Banking & Tr., No. 8:13-cv-01968-ELH (D. Md. filed May 22, 2017,

entered May 23, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                             2